Title: To Thomas Jefferson from Joseph Barnes, 19 December 1806
From: Barnes, Joseph
To: Jefferson, Thomas


                        
                            Livorno Decemr. 19th 1806
                        
                        I have but a few moments to make my sincere respects to our worthy President Mr Jefferson, and enclose him
                            a Printed Copy of the boldest Decree Probably ever issued by Man, dated Berlin Nov. 22nd— 1806— by Napoleon Le Grand,
                            declaring the Island of Grt. Britain in a State of Blockade, all Vessels bound to or from it, good Prizes, & all Vessels
                            carrying British produce or Manufactures to be confiscated Vessel & cargoe, all Packets, Letters, &c &c
                            address’d for England, or even written in English are arrested, & all englishmen found within the jurisdiction of
                            France, or the French Armies, are Prisoners of War, and their Property a good Prize!!!
                        Of Consequence, in retaliation the British will declare the Whole Continent of Europe in a State of
                            Blockade, & all Vessels destined to or from the same Lawful prizes— which will necessarily be the destruction of the
                            Commerce & Commercial World in Europe, and unavoidably much embroil us with both Nations— Time however must determine— Should Napoleon Succeed in giving independence to the Poles, the Whole Continent of Europe will be at his Command— Consequently Sd. Decree carried rigorously into effect; but should he meet with any check, or be thwarted in this object,
                            the execution of the sd. Decree will be abated in the Same ratio.
                        Tis admitted by the French, that four Columns of Prussians are arrived in Poland, & are in Possession of
                            Warsaw, and that the French have advanced from Berlin to meet them; of consequence the fate of Europe will soon be
                            decided— however, if it be true, as this day whisper’d, that the Austrians have declared against the French, it may
                            seriously effect & thwart the Objects of Napoleon Le Grand. From Letters this day recid. from Sicily, by Sea, it
                            appears, that 35 to 40 Bh. Transports had arrived at Messina with Troops; if true, no doubt another descent is
                            contemplated on Calabria.—
                        The President will not be more surprized at hearing from me. Still in Italy, than I am Mortified at not having
                            been able to Present, instead of thus, my Personal respects to our worthy President Mr Jefferson, especially as my full
                            intention was when I left Sicily to depart directly for America, but having found soon after my return to Italy, that a
                            new terrible Continental war was about to take place, which might totally change the then order of things, consequently
                            seriously effect or subvert some objects I had in view, I suspended my Voyage in constant 
                     hope of a final result— having
                            found however the result wished likely to be Protracted beyond all expectation, I had resolved to depart, & adjusted for
                            my Passage; but in consequence of the Decree in question, I shall wait a Little to Learn the Effect on the Continent,
                            (which the Presumption is will be the contrary of the intended effect) and the result of the Bh. Govt.— that I
                            may regulate accordingly.
                        In regard to my objects both of a Public & private nature with the United States, I beg to refer our
                            worthy President for all particulars to the Letter I had the honor of addressing to Mr Jefferson from Sicily. May 20th—
                            Last; and circular to my fellow Citizens: and, to suggest again, that I shall bring with me all the certificates &
                            documents necessary to demonstrate the strict rectitude of both my Moral & Political Character, & the infamy of those
                            who have attempted to traduce the same and, that it was my pride as a Citizen of the United States, Amor Patria, & zeal
                            to promote the respect & interest of my Country, which influenced me to decline officiating in my Late Consulate of the
                            U.S. for the Island of Sicily, because I could not under the circumstances have officiated neither with honor to myself
                            nor to our Common Country (as specified in my Sd Letter of 20 May Last).
                        When I shall have done this, (demonstrated as above) I flatter myself our worthy President will cause those
                            regulations to be made which will ensure the respect, honor & interest of the United States & those who represent them
                            in these Countries in future.
                        I need not I am sensible repeat the assurance that the Summit of my wishes has constantly been the
                            approbation of our worthy President Mr Jefferson, and my greatest felicity in being instrumental in Promoting his views
                            for the happiness of our Common Country.— In great haste 
                  I have the honor to be with the highest consideration &
                            respect Mr Jefferson’s Obedt. Sevt. at Command
                        
                            J: Barnes of Virginia
                        
                        
                            P.S. I need not suggest, Mr Jefferson will perceive the necessity of adopting such Measures as will make
                                it obligatory  Master of a Vessel to have the proper Certificates of
                                the  being American, & not consisting in any part of the Prodi Manufactures of the British Colonies, nor of England—
                        
                    